Case 19-16173-elf         Doc 53
                               Filed 01/28/21 Entered 01/28/21 12:09:15                         Desc Main
                                Document Page 1 of 3
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  Darren Price                                                                CHAPTER 13
                                      Debtor

  U.S. BANK NATIONAL ASSOCIATION,
  (Trustee for the Pennsylvania Housing Finance
  Agency, pursuant to a Trust Indenture dated as of                      NO. 19-16173 ELF
  April 1, 1982)
                                  Movant
                   vs.

  Darren Price                                                          11 U.S.C. Section 362
                                      Debtor

  William C. Miller, Esquire
                                      Trustee

                                               STIPULATION

             AND NOW, it is hereby stipulated and agreed by and between the undersigned as follows:

             1.      The post-petition arrearage on the mortgage held by the Movant on the Debtor’s

  residence is $21,626.36 which breaks down as follows;

       Post-Petition Payments:            October 2019 to November 2020 at $1,284.07/month
                                          December 2020 to January 2021 at $1,309.19/month
       Fees & Costs Relating to Motion:   $1,031.00
       Total Post-Petition Arrears        $21,626.36

  2.         The Debtor shall cure said arrearages in the following manner:

                     a). Within seven (7) days of the filing of this Stipulation, Debtor shall file an

  Amended Chapter 13 Plan to include the post-petition arrears of $21,626.36.

                     b). Movant shall file an Amended or Supplemental Proof of Claim to include the

  post-petition arrears of $21,626.36 along with the pre-petition arrears;

                     c). The new 410A form for a Proof of Claim shall not be required for this Amended

  or Supplemental Proof of Claim.

             3.       Beginning with the payment due February 1, 2021 and continuing thereafter,

  Debtor shall pay to Movant the present regular monthly mortgage payment of $1,309.19 (or as

  adjusted pursuant to the terms of the mortgage) on or before the first (1st) day of each month (with

  late charges being assessed after the 15th of the month).
Case 19-16173-elf       Doc 53       Filed 01/28/21 Entered 01/28/21 12:09:15                   Desc Main
                                     Document Page 2 of 3
          4.       Should Debtor provide sufficient proof of payments made, but not credited (front &

  back copies of cancelled checks and/or money orders), Movant shall adjust the account accordingly.

          5.       In the event the payments under Section 3 above are not tendered pursuant to the

  terms of this stipulation, Movant shall notify Debtor and Debtor’s attorney of the default in writing

  and the Debtor may cure said default within FIFTEEN (15) days of the date of said notice. If Debtor

  should fail to cure the default within fifteen (15) days, Movant may file a Certification of Default

  with the Court and the Court shall enter an Order granting Movant immediate relief from the

  automatic stay and waiving the stay provided by Bankruptcy Rule 4001(a)(3).

          6.       If the case is converted to Chapter 7, Movant shall file a Certification of Default

  with the Court and the Court shall enter an order granting Movant relief from the automatic stay.

          7.       If the instant bankruptcy is terminated by either dismissal or discharge, this

  agreement shall be null and void, and is not binding upon the parties.

          8.       The provisions of this stipulation do not constitute a waiver by Movant of its right to

  seek reimbursement of any amounts not included in this stipulation, including fees and costs, due

  under the terms of the mortgage and applicable law.

          9.       The parties agree that a facsimile signature shall be considered an original signature.




  Date:   January 12, 2021                           By: /s/ Rebecca A. Solarz, Esquire
                                                      Attorney for Movant




  Date: +BOVBSZ                              T4UFQIFO.BUUIFX%VOOF &TRVJSF
                                                     _____________________________
                                                     Stephen Matthew Dunne, Esquire
                                                     Attorney for Debtor
Case 19-16173-elf       Doc 53      Filed 01/28/21 Entered 01/28/21 12:09:15              Desc Main
                                    Document Page 3 of 3
                                                                                            /PPCKFDUJPOUPJUT
                                                                                           UFSNT XJUIPVU
  Date:   +BOVBSZ                           T-F3PZ8&UIFSJEHF &TRVJSF
                                                    _____________________________          QSFKVEJDFUPBOZPG
                                                    William C. Miller, Esquire             PVSSJHIUTBOE
                                                    Chapter 13 Trustee                     SFNFEJFT
                                  ORDER
  Approved by the Court this 28th day of                 January   , 2021. However, the court
  retains discretion regarding entry of any further order.



                                                    Bankruptcy Judge
                                                    Eric L. Frank
